Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-11, 13-19 and 21-30 are rejected under 35 U.S.C. 102a1 as being anticipated by Stephenne et al. US 2018/0337725 A1.
Claims 1 and 18:
Stephenne discloses a method of wireless communication performed by a repeater (See fig.9, cell shaping instruction based on measurement. Also see paras 3 and 39, relay), comprising:
receiving, from a base station (BS) or a network controller in a wireless network, an indication of a mechanical beam steering configuration, the mechanical beam steering configuration comprising one or more parameters for mechanical beam steering (See fig. 9, cell shaping instruction based on measurement. Also see paras 3 and 39, relay); and performing mechanical beam steering based at least in part on the one or more parameters (See fig. 7, step 208E, apply the new beam transformation for the cell(s). Also see fig. 4, lower part communicating in adjusted beam environment).
With regards to claim 18, a memory; and one or more processors operatively coupled to the memory (See fig. 11, memory and processor and para 39, relay).

Claims 2 and 19:
Stephenne discloses that the repeater is communicatively connected with the BS via a control interface (See para 39, relay in the radio access network); and wherein receiving the indication of a mechanical beam steering configuration comprises: receiving the indication of a mechanical beam steering configuration in a control command via the control interface (See fig.9, cell shaping instruction based on measurement).

Claims 4 and 21:
Stephenne discloses transmitting, to the BS, an indication of one or more mechanical beam steering capability parameters of the repeater (See fig. 9, step 1, measurements of the parameters),
wherein the one or more parameters for mechanical beam steering are based at least in part on the one or more mechanical beam steering capability parameters of the repeater (See fig.9, cell shaping instruction based on measurement. Also see paras 3 and 39, relay)

Claims 5 and 22:
Stephenne discloses that the one or more mechanical beam steering capability parameters of the repeater comprise at least one of a horizontal rotation range of the repeater, a vertical rotation range of the repeater, a horizontal rotation adjustment step size, a vertical rotation adjustment step size, or 
a time duration for performing mechanical beam steering based at least in part on the one or more parameters for mechanical beam steering (See para 3, adjusting the beam horizontally/vertically).

Claims 6 and 23:
Stephenne discloses a method of wireless communication performed by a repeater (See fig.9, cell shaping instruction based on measurement. Also see paras 3 and 39, relay), comprising:
communicating a plurality of first radio frequency (RF) analog signals based at least in part on a plurality of mechanical beam steering parameters and a plurality of electrical beamforming parameters (See fig. 9, step 1, and para 65, multiple measurements made on the radio access node side and/or wireless device side. In order to perform measurements such as RSRP, it is inherent RF analogue signals are communicated to perform measurements); performing, based at least in part on a first subset of the plurality of mechanical beam steering parameters, mechanical beam steering for at least one of a transmit beam of the repeater or a receive beam of the repeater (See fig.9, cell shaping instruction based on measurement. Also see paras 3, mechanical steering); performing, based at least in part on a second subset of the plurality of electrical beamforming parameters, electrical beamforming for at least one of the transmit beam or the receive beam (See fig.9, cell shaping instruction based on measurement. Also see paras 3, electrical steering); and communicating a second RF analog signal using at least one of the transmit beam or the receive beam after performing the mechanical beam steering and the electrical beamforming (See fig. 7, step 208E, apply the new beam transformation for the cell(s). Also see fig. 4, lower part communicating in adjusted beam environment).
With regards to claim 23, a memory; and one or more processors operatively coupled to the memory (See fig. 11, memory and processor and para 39, relay).

Claims 7 and 25:
Stephenne discloses performing one or more measurements of the plurality of first RF analog signals (See fig. 9, step 1, sending measurement); and identifying the first subset and the second subset based at least in part on results of the one or more measurements (See fig. 9, cell shaping instruction based on measurement. Also see paras 3).

Claims 8 and 26:
Stephenne discloses performing the one or more measurements comprises at least one of: performing the one or more measurements for different mechanically adjusted azimuth positions of the repeater, performing the one or more measurements for different mechanically adjusted elevation angles of the repeater, performing the one or more measurements for different electrically adjusted phase offsets, or performing one or more sensor measurements (See para 3, adjusting the beam horizontally/vertically. Also see para 62 azimuth and elevation angles).

Claims 9 and 27:
Stephenne discloses performing the one or more measurements for different mechanically adjusted azimuth positions of the repeater in a particular azimuth position adjustment pattern (See fig. 9, measurements are performed in a certain azimuth position and adjusted later. Also see para 81, 87 and fig. 7).

Claims 10 and 28:
Stephenne discloses performing the one or more measurements comprises:
performing the one or more measurements for different mechanically adjusted elevation angles of the repeater in a particular elevation angle adjustment pattern (See fig. 9, measurements are performed in a certain elevation position and adjusted later. Also see para 81, 87 and fig. 7).

Claims 11 and 29:
Stephenne discloses performing the one or more measurements comprises:
performing the one or more measurements as a part of an access procedure with a base station (See para 65-71, performing measurement and neighbor becomes better than threshold).  

Claim 13:
Stephenne discloses performing the mechanical beam steering based at least in part on the first subset comprises at least one of: adjusting an azimuth position of the repeater based at least in part on the first subset, or adjusting an elevation angle of the repeater based at least in part on the first subset (See para 3, adjusting the beam horizontally/vertically. Also see paras 62/87 azimuth and elevation angles).

Claim 14:
Stephenne discloses communicating the second RF analog signal comprises: receiving, after performing the mechanical beam steering (See para 3, adjusting the beam mechanically) based at least in part on the first subset, a second RF analog signal from a first wireless communication device (See para 77, broadcast beam at a concentrated area after DL beam adjustment. Also see para 39, relay. In other words, broadcast from the network will be relayed by the relay); and forwarding the second RF analog signal to a second wireless communication device (See para 77, broadcast beam at a concentrated area after DL beam adjustment. Also see para 39, relay. In other words, broadcast from the network will be relayed by the relay).

Claim 15:
Stephenne discloses receiving the second RF analog signal using the receive beam (See para 3, cell shaping: adjusting the beam electrically) after performing the electrical beamforming based at least in part on the second subset (See para 39, relay. Also see fig. 9, and para 3, receiving and applying the cell shaping instruction. In other words, broadcast from the network will be relayed by the relay); or forwarding the second RF analog signal comprises: forwarding the second RF analog signal using the transmit beam after performing the electrical beamforming based at least in part on the second subset (See para 77, broadcast beam at a concentrated area after DL beam adjustment. Also see para 39, relay. Also see fig. 9, receiving and applying the cell shaping instruction. In other words, broadcast from the network will be relayed by the relay).

Claim 16:
Stephenne discloses receiving, from a base station (BS) or a core network device in a wireless network, an indication of a mechanical beam steering configuration and an indication of an electrical beamforming configuration; identifying the first subset in the mechanical beam steering configuration; and identifying the second subset in the electrical beamforming configuration (See fig. 9, cell shaping instruction based on measurement. Also see paras 3, cell shaping: beam adjustment electrical/mechanical).

Claim 24: 
Stephenne discloses receive, from a base station (BS) or a core network device in a wireless network, an indication of a mechanical beam steering configuration; and identify the first subset in the mechanical beam steering configuration (See fig. 9, cell shaping instruction based on measurement. Also see paras 3, cell shaping: beam adjustment electrical/mechanical). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stephenne et al. US 2018/0337725 A1 in view of Freda et al. US 2021/0105789 A1.
Claims 3 and 20:
Stephenne doesn’t disclose receiving the indication of a mechanical beam steering configuration comprises: receiving the indication of a mechanical beam steering configuration in an application layer message from the network controller.
Freda discloses receiving the indication of a mechanical beam steering configuration comprises:
receiving the indication of a mechanical beam steering configuration in an application layer message from the network controller  (See para 204, “The WTRU may modify one or more of the following transmission parameters based on the range values or range parameters received from the application layer:… beamforming characteristics (e.g., whether to turn on/off beam forming, beam angle to use, whether to transmit on one or multiple beams, and which beam directions to transmit on relative to another WTRU's transmission)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stephenne with the teachings of Freda to improve the method disclosed by Stephenne by including the feature of receiving the indication of a mechanical beam steering configuration in an application layer message. The motivation to combine would have been to allow the devices to access programs/softwires outside the OSI model for application-application communication.

Claims 12 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Stephenne et al. US 2018/0337725 A1 in view of Kim US 2021/0385896 A1.
Claims 12 and 30:
Stephenne doesn’t disclose performing the one or more measurements comprises: performing the one or more measurements as a part of recovery procedure for a beam or link failure event.
Kim discloses performing the one or more measurements comprises: performing the one or more measurements as a part of recovery procedure for a beam or link failure event (See para 207, “When the terminal detects a beam satisfying the beam recovery (or configuration) condition by monitoring (or measuring) beams of the SCell in the beam recovery procedure after the beam failure detection, the terminal may perform an RA operation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stephenne with the teachings of Kim to improve the method disclosed by Stepphenne by including the feature of measurements as a part of recovery procedure for a beam or link failure event. The motivation to combine would have been to recover or establish the connection for communication.

Allowable Subject Matter
Claims 17 is allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang et al. US 2022/0086941 A1 discloses that the terminal measures and reports the information of beam failure recover.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472